Hoyt, J.
(dissenting). — I am unable to agree with the conclusions of the majority in this case. The question decided, however, being almost exclusively one of fact, a lengthy discussion would be of no profit. I shall, therefore, content myself with saying that, in my opinion, none of the circumstances relied upon to establish fraud on the part of the defendants are sufficient to more than arouse a suspicion, and are entirely insufficient to establish fraud. If the facts are to be investigated from a standpoint that fraudulent acts had probably been committed,some circumstances may appear which tend to establish fraud. The rule of law, however, as I understand it, is that fraud will never be presumed; hence, it is the duty of the court to assume that all the acts of the parties engaged in the transaction were proper and lawful until the contrary appears, and to investigate all the circumstances with the view of harmonizing them with such lawful purpose. With this rule as a basis, all the circumstances relied upon as tending *553to establish fraud, can easily be explained upon some theory consistent with a lawful purpose on the part of the defendants. I think the judgment should be reversed, and the bill dismissed.